Citation Nr: 0202016	
Decision Date: 03/01/02    Archive Date: 03/05/02

DOCKET NO.  00-21 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for a chronic lumbar spine disability (characterized as 
chronic lumbar strain secondary to supernumerary lumbar 
vertebrae).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARINGS ON APPEAL

Veteran and Spouse.


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1942 to March 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which granted the veteran an increased rating to 10 
percent for his chronic lumbar spine disability.  In June 
2000, the veteran filed a notice of disagreement contesting 
the 10 percent rating for this disability.  By a Hearing 
Officer's decision, dated in August 2000, the RO awarded an 
increased rating for the veteran's chronic lumbar spine 
disability from 10 percent to 20 percent.  The RO furnished 
the veteran a statement of the case in August 2000, which 
addressed the 20 percent rating award.  The veteran filed a 
formal substantive appeal (VA Form 9) in September 2000, 
thereby perfecting his appeal in this matter.  Therefore, the 
Board construes the issue on appeal as listed on the cover 
page of this decision.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).

The veteran appeared at a hearing before the RO in August 
2000, and he also appeared at a hearing before the 
undersigned Member of the Board at the RO in September 2001.  
At the time of the veteran's Board hearing, he submitted 
additional evidence under a waiver of Regional Office 
consideration.


FINDING OF FACT

The veteran's chronic lumbar spine disability (characterized 
as chronic lumbar strain secondary to supernumerary lumbar 
vertebrae) results in recurring attacks of pain with 
intermittent relief, and is productive of no more than severe 
impairment.




CONCLUSION OF LAW

The criteria for an increased rating of 40 percent for a 
chronic lumbar spine disability (characterized as chronic 
lumbar strain secondary to supernumerary lumbar vertebrae) 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5293, 5295 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

In this particular case, the record reflects that the veteran 
has received the degree of notice which is contemplated by 
law.  The veteran first received notice by way of a March 
2000 rating decision and an April 2000 decision letter, which 
addressed the law and put the veteran on notice regarding the 
evidentiary shortcomings of his claim.  Thereafter, the 
veteran had a personal hearing before the RO, and in a VA 
letter dated in August 2000, he was again advised of the law 
applicable to his claim and the evidentiary shortcomings 
precluding his receipt of a rating in excess of 20 percent.  
Finally, the remaining August 2000 statement of the case, 
also issued during the pendency of this appeal, provided the 
veteran with the most recent written notice regarding the law 
and evidentiary shortcomings of his claim for entitlement to 
service connection for an increased rating in excess of 20 
percent for his chronic lumbar spine disability 
(characterized as chronic lumbar strain secondary to 
supernumerary lumbar vertebrae).

The record reflects that VA has also met its duty to assist 
the veteran in obtaining evidence necessary to substantiate 
his claim.  For purposes of evaluating the severity of the 
veteran's service-connected disability, he was provided with 
a relevant VA examination in January 2000.  A copy of his 
examination report, to include a radiology report, has been 
associated with the veteran's claims folder.  
Copies of treatment records from the Athens Regional Medical 
Center have likewise been associated with the veteran's 
claims folder.  Currently, the veteran has not alleged that 
there are any additional medical records related to his claim 
that VA has not already obtained and indeed, the Board is 
unable to identify any such evidence.  Lastly, the veteran 
was scheduled for a personal hearing both at the RO and 
before the undersigned Board Member.  Thus, under the 
circumstances in this case, VA has satisfied both its duties 
to notify and assist the veteran in this case, and 
adjudication of this appeal, without remand to the RO for 
additional consideration under the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Therefore, the claim of 
entitlement to an increased rating in excess of 20 percent 
for chronic lumbar spine disability (characterized as chronic 
lumbar strain secondary to supernumerary lumbar vertebrae) is 
ready for appellate review.


Factual Background

The veteran's service medical records indicate that he 
sustained a back injury during service.  

Entitlement to service connection for chronic lumbar strain 
was granted in a March 1948 rating decision, and a zero 
percent (noncompensable) rating was assigned.  In a 
subsequent rating decision dated in March 2000, the RO 
increased the rating for this disability from noncompensable 
to 10 percent.  By a rating decision dated in August 2000, 
the rating for the veteran's chronic lumbar spine disability 
(characterized as chronic lumbar strain secondary to 
supernumerary lumbar vertebrae) was increased from 10 percent 
to 20 percent disabling.

In November 1999, the veteran submitted a claim seeking an 
increased rating for his chronic lumbar spine disability.

In January 2000 the veteran underwent a VA examination for 
purposes of evaluating the severity of his back condition.  
In regards to his medical history, the veteran advised that 
he had sustained injuries to his lower back in October 1944.  
Since then, he had had increased pain, weakness, lack of 
endurance, and stiffness in his lower back.  According to the 
veteran, his symptoms were constant, and they occurred all 
day.  The symptoms were also distressing and aggravated by 
heavy bending and lifting of heavy objects.  The veteran 
advised that his symptoms were alleviated by rest.  He 
indicated his back condition also slowed him down due to the 
difficulty in bending.  The veteran, who is retired, advised 
that he could brush his teeth, dress, and shower himself.  He 
could not cook or vacuum.  He could drive a car and take out 
the trash.  He could not push a lawn mower or garden.  
Lastly, he could climb a few steps.

Physical examination revealed that the veteran's gait and 
posture were normal.  He had pain on bending in the lumbar 
spine with mild muscle spasms and slight tenderness at L5 and 
S1.  His flexion was 90 degrees, and he had pain at 80 
degrees.  The veteran's extension was 30 degrees, and he had 
pain at 25 degrees.  Right lateral motion was 40 degrees, 
with pain at 25 degrees.  Left lateral motion was 40 degrees, 
with pain at 35.  The veteran's right rotation was 30 
degrees, with pain at 25.  Left rotation was 35 degrees, with 
pain at 25 degrees.  The neurological examination revealed 
normal sensation to touch and pain.  The veteran's motor 
function was normal.  His muscle power was 5/5.  Deep tendon 
reflexes were normal bilaterally.  An x-ray of the lumbar 
spine was interpreted as showing, among other findings, 
diffuse degenerative disease of the lumbosacral spine.  The 
diagnosis included diffuse degenerative disease of the lumbar 
spine causing limitation of range of motion and pain through 
the ranges of motion.

In August 2000 the veteran testified at an RO hearing.  The 
veteran testified that he has constant pain when he walks.  
At times, he has difficulty sleeping and laying in bed.  He 
gets up at night to walk around in order to relieve some of 
the strain on his back.  He indicated that he took aspirin 
and Motrin.  The veteran's wife testified that he also had 
burning and numbness in his legs.  She advised that this 
condition would sometimes last two or three weeks, wherein he 
could not walk straight.  Rather, the veteran had to walk 
sideways.  According to the veteran's wife, she has tried to 
get the veteran to take stronger medication for his pain; 
however, he is unwilling.  Likewise, she advised him to see a 
physician, but he did not agree to do so.  The veteran has 
also testified that it is his belief that he should be rated 
at 50 percent for his disability because at the present time, 
he is capable of doing only 50 percent of what he was 
previously capable of doing.  The veteran further advised 
that his overall quality of life has been affected.  He 
indicated that he can now do very little, and if he does 
anything at all which is strenuous, it takes him two days to 
"get over it and sometimes longer."  In regards to 
alleviating pain, the veteran advised that he usually finds 
himself having to stand up in order to become more limber.

In September 2001 the veteran provided additional testimony 
before the undersigned Member of the Board.  The veteran 
testified that he has continuous radiating pain.  He also 
advised that his legs sometimes felt swollen, like his 
circulation had been cut off.  When questioned, the veteran 
indicated that he does attend physical therapy, and his 
physician has apparently attempted to increase the dosage of 
his prescription medication for purposes of alleviating pain.  
Sometimes he feels like he is doing well and at other times 
he does not.  The veteran's wife testified that in order to 
help her husband be more comfortable with regards to pain, 
she has put the transcutaneous electrical nerve stimulation 
(TENS) unit on him.  She indicated that the veteran wore the 
TENS unit every day.  Lastly, the veteran's wife testified 
that the veteran is no longer capable of doing as many 
physical activities as he used to do.  The veteran himself 
advised that simple bending caused him pain.

At the time of the veteran's September 2001 Board hearing, 
the veteran also submitted more recent medical evidence.  The 
relevant evidence is described below.

A March 2000 radiology consultation report from the Athens 
Regional Medical Center indicates that a magnetic resonance 
imaging (MRI) of the veteran's lumbar spine was taken.  Based 
on the MRI findings, there was loss of the T2 signal in the 
lumbar discs that was consistent with degenerative change.  
No disc herniation or canal stenosis was seen from the T12 to 
L1 down through L3-4.  At L4-5, there was minimal disc 
bulging, spurring, and subluxation.  Canal stenosis did not 
appear significant, and a narrowing of the right neural 
foramen was mild.  At L5-S1, there was also very mild 
subluxation with unroofing and slight protrusion of the disc 
in association with some early lateral spurring.  Canal 
stenosis did not appear significant, and there was minimal 
neural foraminal narrowing, without nerve root impingement.  
Degenerative disease involved the posterior elements at L3-4, 
L4-5, and L5-S1.  The impressions included:  (1) mild 
degenerative disc disease throughout the lumbar spine; and 
canal stenosis that did not appear significant at any level; 
(2) neural foraminal narrowing of a very mild degree on the 
right at L4-5; and (3) no evidence of metastatic disease 
involving the lumbar spine.

A November 2000 Nerve Conduction Velocity (NCV) Report 
contained a clinical indication of peripheral neuropathy.  
According to the description, the right and left common 
peroneal conduction velocities were borderline, but they were 
essentially within normal limits.  The right and left 
posterior tibial distal latencies were slightly prolonged, 
but the conduction velocities and amplitudes were normal.  
The impression was of slightly prolonged distal latencies of 
the posterior tibial nerves and borderline conduction 
velocities of the peroneal nerves, indicating a very mild 
generalized polyneuropathy.  Based on the results of a March 
2001 consultation report by M.P., M.D., with respect to the 
veteran's neurologic symptoms which included burning pain and 
gradual weakness in both lower extremities below the knees, 
the assessment was of peripheral neuropathy diagnosed by a 
November 2000 NCV, cause unknown, with nocturnal burning.

In early February 2001, the veteran received an initial 
evaluation as a new patient of D.M.A., M.D., at the Spine 
Clinic.  The veteran presented with chief complaints which 
included low back pain.  The veteran's present lumbar 
symptoms appeared to be musculoskeletal and non-specific in 
origin.  The pain distribution was identified as being 
greater in the lower back than in the lower extremities.  The 
duration of the pain was described as constant with a 
worsening of symptoms since onset.  Upon general examination, 
the veteran had a normal gait.  His heel and toe walking were 
normal, and his generalized motor strength was within normal 
limits.  Examination of the lumbar spine revealed that the 
veteran had a decreased range of motion with pain.  He had 
muscle spasm and tenderness to palpation in the posterior 
lumbar spine.  The spinal palpation was positive; but there 
was no costovertebral (CVA) tenderness, or pain to percussion 
bilaterally.  The lumbar spine nerve root provocation testing 
was negative.  Clinical scoliosis was noted in the lumbar 
spine.  The fabere and sacroiliac joint tests were positive 
bilaterally.  The Tinel test of the lower extremities was 
negative bilaterally.  The neurologic examination was 
basically unremarkable with no significant findings noted.  
The motor (grade V), sensation, and deep tendon reflexes were 
normal with no clonus and a negative Babinski test.  The 
veteran's coordination and balance were normal.  There were 
no long tract or myelopathy findings present.  The routine 
roentgenograms were also taken during the February 2001 
initial evaluation.  The lumbar roentgenogram findings were 
of diffuse degenerative disc disease and abnormal alignment.  
Review of the lumbar spine alignment revealed degenerative 
spondylolisthesis and scoliosis; and the lumbar spine bone 
density revealed mild osteopenia.  The lumbar flexion and 
extension roentgenograms revealed negative findings.  The 
sacro-iliac joint roentgenogram revealed findings of 
degenerative changes on the right side and degenerative 
changes on the left side.  The sacral roentgenograms findings 
were unremarkable.  Also, (an outside) MRI of the lumbar 
spine was interpreted as showing diffuse degenerative disc 
disease and spondylolisthesis at L4-5/5-1.  

Following the veteran's initial evaluation in February 2001, 
Dr. A. entered a provisional diagnosis of spondylosis, 
spondylolisthesis and scoliosis of the lumbar spine; and 
sacro-iliac joint syndrome, with the final diagnosis pending.

In February 2001, a neuromuscular (NM) bone scan was 
performed at the Athens Regional Medical Center.  The 
impression was of findings most suggestive of multi-level 
degenerative disc change including the thoracic and lumbar 
spine, as well as degenerative changes involving the 
posterior articulating facets with slightly more focal change 
present at L5-S1 on the right that did not appear to be 
clearly related to the pars region.

In March 2001, the veteran was referred by Dr. A. to Dr. P. 
for a consultation concerning the veteran's complaints of 
worsening back pain over the last few years.  Dr. P. 
indicated that the veteran had a history of a severe back 
injury in 1944, following explosions during warfare in the 
Pacific, and that the veteran has had intermittent back pain 
lasting two to three days since then.  During the last years, 
the veteran described his back pain as more continuous, 
varying in severity from six to nine out of ten with a 
burning quality.  The veteran related that his back pain is 
at its worst with walking, driving, lying down, or sitting in 
one position; and it is better when he changes a position, 
massages his back, or lies flat on the floor with his legs up 
against the wall with his buttock supported by his hands.  He 
indicated that he had not noticed any change with the use of 
heat or ice, but that he slept well and that he medicated 
with aspirin due to the increased pain at night.  He denied 
bowel or bladder problems.

According to Dr. P., a MRI of the lumbar spine showed mild 
degenerative disc disease, L5-S1 with mild subluxation 
associated with lateral spurring, and neuroforaminal 
narrowing on the right at L4-L5, and a large vertebral body 
hemangioma at T12.  In addition, this consulting physician 
reported that the February 2001 bone scan revealed increased 
activity related to multi-level degenerative disc in the 
thoracic and lumbar segments of the spine, facets with more 
focal change at L5-S1, and old right rib activity.  

Upon physical examination by Dr. P., in March 2001, the 
veteran was able to walk on his heels and toes (wide based).  
The veteran had sixty percent range of motion, with 
tenderness in all directions, but especially on right side-
bending and extension, of the posterior superior iliac spine 
(PSIS) level of the thoracolumbar spine.  There was no 
instability, but marked L5-S1 tenderness was detected.  The 
facet maneuvers were positive with the right greater than the 
left.  The straight leg raising was negative, as were the 
piriformis and fabere test.  The strength was 5/5 in all 
extremities; and the bulk and tone were normal.  The deep 
tendon reflexes were 1+ and symmetric.  The coordination was 
intact.  There was decreased sensation to light touch and 
pinprick.  The wrists, elbows, shoulders, knees, and ankles 
were noncontributory.  There was a decreased internal 
rotation of both hips.  The pulses, skin, and lymph nodes 
were normal.  The assessment, in relevant part, was of a 
remote injury in 1944 to the lumbar spine and persisting pain 
at side of facet hypertrophy and mild subluxation, consistent 
with spondylosis and L5 spondylolisthesis.  The treatment 
plan consisted of a trial use of the TENS unit at home, and a 
lumbosacral brace was to be used for brief periods, but not 
for chronic use.

When the veteran was seen in April 2001, Dr. P. reported that 
the veteran was 50 to 60 percent better with use of the TENS 
unit and Sinequan.  The veteran's back pain was described as 
equal to his leg pain and slightly burning; and it was noted 
that the veteran use of the Sinequan was irregular.  During 
this session, the veteran denied bowel or bladder problems, 
numbness, or weakness; and he indicated that he slept well.  
The lab tests were reviewed and were essentially normal.  In 
defining the veteran's back impairment for VA purposes, Dr. 
P. noted that the veteran has been diagnosed with facet 
hypertrophy and degenerative disc disease, lumbar spondylosis 
and L5 spondylolisthesis with mild subluxation.  Upon 
examination of the thoracolumbar spine, there was sixty 
percent range of motion, with tenderness in all directions 
especially on right side-bending and extension.  There was no 
instability.  There was lower lumbar tenderness.  The facet 
maneuvers were negative.  The strength was 5/5 in all 
extremities.  The bulk and tone were normal.  The toes were 
down-going.  The deep tendon reflexes were 1+ and symmetric.  
The coordination was intact.  There was decreased sensation 
to light touch and pinprick distally.  The assessment, 
relevant part, was of lumbar spondylosis and 
spondylolisthesis at L5 with chronic back pain, improving on 
Sinequan, exercises, and TENS unit.

When the veteran was seen by Dr. P. in May 2001, the veteran 
stated that exercise had helped about 5 percent more than his 
last visit.  Dr. P. related that the veteran was doing a 
spondylosis exercise program and using four patches on his 
TENS unit, and that Neurontin helped his pain somewhat.  
Overall the veteran indicated a 15 percent improvement, but 
noted a sequential mild improvement.  He continued to deny 
numbness and weakness.  Upon examination of the PSIS level of 
the thoracolumbar spine, the veteran had sixty percent range 
of motion.  There was no instability.  There was L5 
tenderness which was worse with extension.  The facet 
maneuvers were positive in L5 region.  The strength was 5/5 
in all extremities.  The bulk and tone were normal.  The toes 
were downgoing.  The deep tendon reflexes were 1+ and 
symmetric.  The feet were pronated.  There was no ankle 
tenderness or bruising.  The assessment, in relevant part, 
was of lumbar spondylosis and spondylolisthesis in L5 with 
chronic back pain, improving slowly with exercises, TENS 
unit, and Neurontin.  When the veteran was seen by Dr. P. in 
June 2001, the results of the examination were of nonservice-
connected conditions.

The veteran was seen by J.A.E., Jr., M.D., of the Athens 
Neurological Associates in August 2001.  A history of the 
veteran's in-service back injury was reported.  The veteran 
complained of constant low back pain that radiated into both 
legs all the way to his feet; that his feet felt swollen; and 
that he experienced a numb sensation in his legs, primarily 
below his knees.  He related that he often has a burning 
sensation but that he has not had any specific weakness in 
lower legs.  Dr. E. referred by history that the veteran has 
been seen by Drs. A. and P., for his pain, and that a MRI of 
the lumbar spine, plain x-ray studies, and a nerve conduction 
studies were performed.  Upon physical examination, the 
veteran was found to have minimal tenderness over the lower 
sacrum.  The movement of his lower extremities caused pain, 
and straight leg raising sign was positive at approximately 
45 degrees bilaterally.  The veteran had good peripheral 
pulsations in both lower extremities.  On neurological 
examination, there was normal muscle bulk, tone, and strength 
in all extremities.  The deep tendon reflexes were +1 and 
symmetric in the upper extremities and in the lower 
extremities.  Dr. E. noted that the veteran reported slightly 
diminished sensation to pinprick distally in both lower 
extremities, and slightly diminished vibratory sensation in 
the right lower extremity.  Elsewhere, pinprick and vibratory 
sensation were normal.  The finger-to-nose testing was 
normal.  The veteran's gait was described as somewhat 
antalgic, but otherwise unremarkable.  The Romberg sign was 
negative.  The impression was of chronic low back and lower 
extremity pain, secondary to lumbar spondylosis.  According 
to Dr. E., the veteran may have some degree of radiculopathy 
due to this condition.  He recommended against surgery for 
the veteran's back, as it was considered unlikely to be 
beneficial; and he recommended exercise and medication.


Legal Analysis

The veteran contends that his current 20 percent rating does 
not adequately reflect the severity of his service-connected 
chronic lumbar spine disability.

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  Id.  The VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  When after a careful review of all 
available and assembled data a reasonable doubt arises 
regarding the degree of disability, such reasonable doubt 
must be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2001).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluation disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2001).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2001).  Therefore, when there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

In this case, the veteran's chronic lumbar spine disability 
(characterized as chronic lumbar strain secondary to 
supernumerary lumbar vertebrae) has been rated in accordance 
with disorders of the spine.  See 38 C.F.R. § 4.71a.  More 
specifically, the veteran's lumbar disability is rated at 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5295, for lumbosacral strain.  Under this code, a 20 percent 
evaluation is warranted when the disability is manifested by 
muscle spasm on extreme forward bending and loss of lateral 
motion, unilateral, in a standing position.  A 40 percent 
evaluation is warranted for severe disability manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritis 
changes, or narrowing or irregularity of joint space.  A 40 
percent evaluation is also warranted if only some of these 
manifestations are present with abnormal mobility of forced 
motion.  38 C.F.R. § 4.71a.  A 40 percent evaluation is the 
highest schedular rating assignable under Diagnostic Code 
5295.

Based on a review of the medical evidence and the veteran's 
contentions, the Board finds that a question exists as to 
whether the veteran's chronic lumbar spine disability more 
nearly approximates a 20 percent or a 40 percent disability 
evaluation.  In this regard, the evidence of record reflects 
that the veteran demonstrated a normal gait, normal heel and 
toe walking, and normal balance and coordination.  Thus, the 
veteran's disability is not characteristic of listing of the 
whole spine to the opposite side.  However, the record does 
disclose that the veteran's sacro-iliac test was positive in 
February 2001; that his facet maneuvers were positive in the 
L5 region in May 2001; and that his straight leg raising test 
was positive to about 45 degrees in August 2001.  Moreover, 
while the veteran was able to forward flex to 90 degrees on 
VA examination in January 2000, the examiner objectively 
confirmed that the veteran had muscle spasm and pain on 
bending and at 85 degrees of forward flexion.  On subsequent 
private examinations performed between February and May 2001, 
the examiner observed that the veteran continued to have 
pain, tenderness, and muscle spasm of the lumbar spine; and 
that he demonstrated a 60 percent range of lumbar spine 
motion in all directions, thereby indicating a noticeable 40 
percent limitation of forward bending.  As such, these 
clinical findings would tend to justify a favorable 
comparison with a disability contemplated by a positive 
Goldwaite's sign and marked limitation of forward bending in 
a standing position.  Although the record does not indicate 
the loss of lateral motion, given the range of motion 
measurements for this plane, the x-ray evidence from January 
2000 and February 2001 does reflect findings of degenerative 
changes of the lumbar spine and the sacro-iliac joint.  A 
March 2000 MRI shows minimal disc bulging and spurring at L4-
5 as well as slight protrusion, some early spurring, and 
minimal neural foraminal narrowing at L5-S1; and a February 
2001 bone scan discloses degenerative changes involving the 
posterior articulating facets at L5-S1.  Thus, after 
resolving all reasonable doubt in the veteran's favor, the 
Board determines that the evidence of record more closely 
defines a disability picture that demonstrates severe 
impairment of the lumbar spine.  38 C.F.R. §§ 4.3, 4.7, 
4.71a, Diagnostic Code 5295.  Accordingly, a 40 percent 
rating for the veteran's chronic lumbar spine disability, as 
evaluated under diagnostic code 5295, is warranted.

Although currently evaluated at the highest rating under 
diagnostic code 5295, also relevant is diagnostic code 5293, 
which pertains to intervertebral disc syndrome.  Under this 
code, a 40 percent evaluation is warranted when there is 
evidence of severe disability with recurring attacks with 
intermittent relief.  A 60 percent evaluation is warranted 
for pronounced disability with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

In considering these criteria, the record indicates that the 
veteran has diffuse degenerative disc disease, spondylosis 
and spondylolisthesis with chronic back pain, as well as 
chronic low back and lower extremity pain secondary 
spondylosis, of the lumbar spine, as evidenced by diagnostic 
studies and results of the both VA and private physical 
examinations.  According to the evidence of record these 
manifestations have been linked to the veteran's World War II 
back injury.  Consistent with these manifestations, the 
record reflects that the veteran has complained of recurring 
attacks of pain for which he has received intermittent 
relief.  During his January 2000 VA examination, the veteran 
advised that he had increased pain, weakness, lack of 
endurance, and stiffness in his lower back.  In September 
2001, the veteran testified that he has continuous radiating 
pain.  At his August 2000 RO hearing, the veteran testified 
that his overall quality of life had been affected.  
Consequently, he believed that he should be rated at 50 
percent because at the present time, he was capable of doing 
only 50 percent of what he was previously capable of doing.  
According to the veteran, his symptoms are aggravated by 
heavy bending and lifting of heavy objects.  The veteran did 
however, advise that his symptoms were alleviated by rest.  
In August 2000, the veteran testified that he gets up at 
night to walk around in order to relieve some of the strain 
on his back.  He indicated that he took aspirin and Motrin.  
The veteran's wife testified that in order to help her 
husband be more comfortable with regards to pain, she has put 
the TENS unit on him.  Moreover, when the veteran was seen by 
Dr. P. in April 2001, the physician noted that the veteran 
was 50 to 60 percent better with use of the TENS unit and 
prescription medication; and, in May 2001, Dr. P. further 
noted that the veteran had stated that exercise had helped 
about 5 percent more than his last visit.  Since the evidence 
of record consistently shows that the veteran has recurring 
attacks of pain with intermittent relief, a rating in excess 
of 40 percent under diagnostic code 5293 is not warranted in 
this case.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5293.  See, e.g., Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997); Deluca v. Brown, 8 Vet. App. 202, 205 (1995) 
(discussing the Board's obligation to explain how pain was 
factored into its evaluation of the veteran's disability).

In reaching this decision, the Board observes that the 
evidence does not reflect that the neurologic findings and 
other manifestations of the veteran's disability rise to the 
level of pronounced intervertebral disc syndrome, which is 
required for a 60 percent rating under diagnostic code 5293.  
For instance, based on the findings from the March 2000 MRI, 
there was loss of T2 signal in the lumbar discs consistent 
with degenerative change.  No disc herniation or canal 
stenosis was seen from T12-L1 down through L3-4.  At L4-5, 
there was minimal disc bulging, spurring, and subluxation; 
canal stenosis did not appear significant; and a narrowing of 
the right neural foramen was mild.  At L5-S1, there was also 
very mild subluxation with unroofing and slight protrusion of 
the disc in association with some early lateral spurring.  
Again, the canal stenosis did not appear significant, and 
there was minimal neural foraminal narrowing, without nerve 
root impingement.

Moreover, the veteran related that he suffers from radiating 
pain.  He also advised that his legs sometimes felt swollen, 
as if his circulation had been cut off.  In this respect, a 
November 2000 NCV report indicated a finding of peripheral 
neuropathy, which the veteran's consulting physician in March 
2001 concluded was of an unknown cause.  Nevertheless, in 
August 2001, a different private physician concluded that the 
veteran had chronic low back and lower extremity pain 
secondary to lumbar spondylosis, and that the veteran may 
have some radiculopathy due to this condition.  However, the 
bulk of the medical evidence consistently shows that the 
veteran's motor and other neurological tests were essentially 
found to be within normal limits.  In fact, these same 
medical data reveal that that the veteran routinely 
demonstrated motor strength of 5/5 with intact deep tendon 
reflexes.  Although the veteran's toes were observed as down-
going in April and May 2001, his gait was described as 
antalgic but unremarkable.  In addition, a private physician 
in August 2001 noted that the veteran's neuropathy was mild 
and not prominent; and that his sensation to pinprick in the 
both lower extremities and the vibratory sensation in the 
right lower extremity were only slightly diminished. Thus, in 
this context, the Board is cognizant of the veteran's 
complaints of constant, recurrent numbness, and radiating 
pain down into the lower extremities, but finds that the 
veteran's contentions are outweighed by the probative medical 
evidence, which shows that the recurring pain symptoms and 
neurological findings are not more than severe.  38 C.F.R. 
§§ 4.40, 4.45; see generally Spurgeon and DeLuca, both supra.  
Therefore, the Board finds it reasonable to conclude that a 
rating in excess of the currently assigned 40 percent is not 
warranted.

In a similar manner, a higher evaluation is not warranted 
under either diagnostic code 5285, 5286 or 5289, in light of 
the fact that there is no medical evidence which demonstrates 
deformity of a lumbar vertebra, or ankylosis of the spine or 
of the lumbar spine in particular.

Finally, although there is evidence on file showing the 
presence of increased symptomatology, there is nevertheless a 
lack of evidence regarding an exceptional or unusual 
disability picture with related factors, such as marked 
interference with employment or frequent periods of 
hospitalization, so as to warrant referral of this case to 
appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  The record does 
not reflect that the veteran's lumbar spine disability has 
recently required him to undergo hospitalization, nor is 
there any evidence indicating that prior to the veteran's 
retirement he had a marked interference with employment due 
to his lumbar spine disability so as to render impractical 
the application of the regular schedular standards under 
38 C.F.R. § 4.71a, Diagnostic Code 5295 or 5293.  Thus, based 
on the evidentiary record, the assignment of a current 40-
percent schedular rating under rating schedule has already 
adequately addressed, as far as can practicably be 
determined, the average impairment of earning capacity due to 
the veteran's chronic lumbar spine disability.  Therefore, 
the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996).

Full consideration has been given to the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
current level of the veteran's disability in his favor.  
However, the medical evidence in this case does not create a 
reasonable doubt regarding the current level of his 
disability.  Thus, the reasonable doubt doctrine does not 
apply.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 40 percent rating for a chronic lumbar spine 
disability (characterized as chronic lumbar strain secondary 
to supernumerary lumbar vertebrae) is granted.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

